Woods, C. J.,
delivered the opinion of the court.
We concur in the findings of facts and the judgment of the court below. Those facts, fairly considered, put the rights of the appellee to the property in suit, wholly outside of the reach of the rule established by section 1178, of our code.
The court, too, correctly refused to vacate the judgment, because, as alleged in appellant’s motion for a new trial, there was no separate finding of the value of each article. A mare and her young offspring may¿ we think, be properly considered, according to common understanding, as so necessarily and intimately connected together, as to constitute one whole. In Drane v. Hilzheim, 13 S. & M. 336, a barouche and harness, were regarded as parts of one whole, and the court refused to award a new trial, because but one value was placed by the jury upon both. ■ The union of a dam and her tender offspring must be conceded to be more intimate than that between a vehicle and its harness.

We eoneur in the judgment of the circuit court, and the same is affirmed.